—Order unanimously affirmed without costs. Memorandum: On appeal from an order confirming the findings of a Hearing Examiner after a rehearing on the amount of child support arrears, respondent contends that the Hearing Examiner erred in limiting the proof with respect to child support arrears directed in a prior order; erred in computing child support arrears; and erred in failing to order petitioner to reimburse respondent for medical insurance expenses, uninsured medical expenses and child care expenses. We disagree.
The Hearing Examiner properly denied respondent’s request to offer proof concerning events preceding the permanent support order dated November 8, 1991. That order directed payment of arrears up to and including the date of the order and no appeal was taken from it. Respondent’s contention that the Hearing Examiner relied on incompetent proof in computing arrears is without merit. Respondent offered the evidence he now contends was inadmissible. Finally, respondent never sought reimbursement for medical insurance expenses, uninsured medical expenses and child care expenses in his petition and the rehearing was ordered by the court solely to determine arrears. (Appeal from Order of Monroe County Family Court, Miller, J.—Child Support Arrears.) Present— Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.